Achor, J.
Appellant filed a verified petition for a writ of habeas corpus in the Marion County Criminal Court. The writ was denied and appellant filed a motion for new trial, which was overruled.
In the argument portion of appellant’s brief, two issues are raised. The first contention is that appellant was arrested on a governor’s warrant based on a void requisition from the governor of Alabama. This contention is based on the fact that the petitioner had taken refuge in the State of Alabama and not in the State of Indiana. The second contention is that appellant was deprived due process of law and equal protection of the law by not allowing the appellant to be present at the extradition hearing.
In answer to appellant’s first contention, it is obvious from all the circumstances that the wording relied upon for reversal by appellant is a mere typographical error. Although the requisition was forwarded by the governor of Alabama to the governor of Indiana, it stated; “. .. and it has been represented to me that Will Arthur Andrews has fled from justice of this state and has taken refuge in the State of Alabama.” (Emphasis added.) If the appellant fled from “this state” (Alabama), how could he have taken refuge in the same state ? Therefore, clearly the error was clerical only and the appellant cannot be heard to say that he was misled or harmed in any way by the error. The rule upon this issue has been stated in the case of People ex rel. Patterson v. Barrow, Sheriff, etc. (1954), 4 Ill. 2d 52, 122 N. E. 2d 179, as follows:
“It is well established that in cases involving extradition of one charged with a crime that courts will not interfere with a considered order of the executive unless the order be so palpably and conclusively shown to be wrong *182as to warrant an inference of fraud or inadvertence.”
There was no issue of fraud here and the “inadvertence” involved was wholly one of form and not of substance. Therefore, it would be improper for this court to interfere with the executive processes here involved. It must be remembered that at the hearing the appellant was identified by a witness as the same person named in the extradition requisition. The requisition was addressed to the governor of Indiana, which also shows the mistake was merely clerical.
In answer to appellant’s second argument, it should be noted that the Uniform Criminal Extradition Act [starting with §9-401, Burns’ 1956 Repl. (being Acts 1921, ch. 8, §1, p. 17)], does not provide for any hearing before the issuing of the governor’s warrant. The act does not violate any right of due process of the appellant. It is only necessary that he be given an opportunity to be heard as to his rights at some stage in the proceedings. The proceeding now before us on appeal has provided that opportunity. [§9-428, Burns’ 1956 Repl. (Acts 1935, ch. 49, §10, p. 134.)] Turner v. O’Neal, Sheriff, etc. et al. (1957), 237 Ind. 258, 145 N. E. 2d 1.
The decision of the lower court is therefore affirmed.
Arterburn and Landis, JJ., concur.
Bobbitt, J., concurs in the result.
Jackson, C. J., dissents with an opinion.